UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30. 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-54967 BRUSHY RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 45-5634053 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 E. Sonterra Blvd, Suite 1220 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 999-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No As of November 11, 2015 there were 12,711,986 shares of the registrant’s common stock, par value $0.001 per share, outstanding. BRUSHY RESOURCES, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 INDEX Page PART I — FINANCIAL INFORMATION 3 Item1. — Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2015 and December 31, 2014 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 5 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2015 and 2014 6 Notes to the Condensed Consolidated Financial Statements 8 Item2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. — Quantitative and Qualitative Disclosures About Market Risk 26 Item4. — Controls and Procedures 26 PART II — OTHER INFORMATION 28 Item1. — Legal Proceedings 28 Item2. — Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3. — Defaults Upon Senior Securities 30 Item4. — Mine Safety Disclosures 30 Item5. — Other Information 30 Item6. — Exhibits and Reports on Form 8-K 31 SIGNATURES 33 2 Part I – Financial Information Item1. Financial Statements BRUSHY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except par value and share data) September 30, December 31, (Unaudited) (Audited) ASSETS Current assets Cash $ $ Trade receivables Joint interest receivables Current derivative assets Prepaid expenses Total current assets Oil and natural gas properties and other equipment Oil and natural gas properties, successful efforts method, net of accumulated depletion Other property and equipment, net of depreciation 75 Total oil and natural gas properties and other equipment, net Other assets Goodwill Derivative assets 59 67 Other Total other assets Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 BRUSHY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except par value and share data) September 30, December 31, (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Joint interest revenues payable Current maturities of related party notes payable - Current maturities of notes payable Current asset retirement obligations Total current liabilities Long-term liabilities Derivative liabilities - - Notes payable 41 Related party note payable - Deferred tax liabilities Asset retirement obligations Total long-term liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $.001 par value, authorized 10,000,000 shares; none issued and outstanding - - Common stock, $.001 par value, authorized 150,000,000 shares; 12,711,986 shares issued at September 30, 2015 and 12,362,336 shares issued at December 31, 2014 13 12 Paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 BRUSHY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except share data) Three Months Ended September 30, Nine Months Ended September 30, Oil, natural gas, and related product sales $ Expenses Depreciation, depletion and amortization Lease operating General and administrative Professional fees 96 Production taxes 83 Accretion of discount on asset retirement obligation 58 66 Exploration 8 27 48 60 Impairment of oil and gas properties - - Total expenses Operating income (loss) Other income (expense) Interest expense ) Gain (loss) from derivative contracts ) 61 Gain on sale of assets, net Other Income - - Total other income (expense) ) ) Income (loss) before income taxes ) Income tax benefit / (expense): Current income tax benefit / (expense) ) (7 ) ) (7 ) Deferred income tax benefit / (expense) 87 Net income (loss) $ $ ) $ ) $ ) Net income (loss) per basic and diluted common share $ $ ) $ ) $ ) Weighted average basic common shares outstanding Weighted average diluted common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 5 BRUSHY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands, except per share amounts) Nine Months Ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and depletion Impairment of oil and gas properties - Deferred income taxes (3,296 ) (171 ) Stock-based compensation Accretion of asset retirement obligation Cash received (paid) for settlement of derivative instruments - (89 ) Unrealized loss (gain) from derivative contracts (61 ) (Gain)on asset sales (2,375 ) (1,546 ) Amortization of debt issuance costs Increase (decrease) in cash attributable to changes in operating assets and liabilities: Trade receivables Joint interest receivables (1,902 ) Prepaid expenses and other assets 1 Accounts payable and accrued liabilities (1,408 ) (1,133 ) Joint interest revenues payable (38 ) Net cash provided by operating activities Cash flows from investing activities Acquisition and development of oil and natural gas properties (3,913 ) ) Acquisition of White Oak Resources VI, LLC and Permian Atlantis LLC oil and natural gas properties - (16,803 ) Proceeds from sales of oil and natural gas properties Oil and natural gas abandonment costs - - Net cash provided (used) in investing activities (29,910 ) Cash flows from financing activities Proceeds from notes payable Debt issuance costs (167 ) (209 ) Repayments of notes payable (9,053 ) (539 ) Deferred offering costs (7 ) (77 ) Net cash (used) provided by financing activities (1,227 ) Net increase (decrease) in cash (1,662 ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 BRUSHY RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, Supplemental disclosure of cash flow information Cash paid during the period for interest $ $ Supplemental disclosure of non-cash investing transactions Payables related to oil and natural gas capitalized expenditures $ $ Capitalized asset retirement cost $ - $ ) Settlement of accounts payable through sale of oil and natural gas properties $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 BRUSHY RESOURCES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - NATURE OF OPERATIONS We were originally formed as Starboard Resources LLC in Delaware on June 2, 2011 as a limited liability company to acquire, own, operate, produce, and develop oil and natural gas properties primarily in Texas and Oklahoma. On June 28, 2012, Starboard converted from a Delaware limited liability company to a Delaware C-Corporation and was named Starboard Resources, Inc. The membership units of Starboard Resources LLC were exchanged on a 1:1 basis for common shares of the Company. On July 31, 2015 we sold all of our Oklahoma properties and are now focused on our Texas properties.On August 25, 2015 we changed our name to Brushy Resources, Inc. (the “Company”). NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revision of prior period financial statements In November 2015, during the preparation of our condensed financial statements, the Company discovered an error in the computation of impairment of Oklahoma properties for the quarterly period ended June 30, 2015.Specifically, the impairment calculation included in the Company’s financial statements for period ended June 30, 2015 did not take into account previously recorded impairment on the Oklahoma properties resulting in improper recording of $1,350,000 in impairment – which was the entirety of the impairment recorded in the quarterly period ended June 30, 2015.The changes in the impairment resulted in a non-cash reduction of the loss to the financial statements.The Company has determined that the impact of non-cash item on its quarterly financial statements for the quarter ended June 30, 2015 to be sufficiently material to warrant restatement of the Company’s Quarterly Report on Form 10-Q. The line items that have been amended and restated are set forth below: Balance Sheets June 30, 2015 As Previously Reported Adjustment As Restated ASSETS Oil and natural gas properties, successful efforts method, net of accumulated depletion $ $ Total oil and natural gas properties and other equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accumulated deficit $ ) $ ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 8 Statements of Operations Three Months Ended June 30, 2015 Six Months Ended June 30, 2015 As Previously As Previously Reported Adjustment As Restated Reported Adjustment As Restated Impairment of oil and gas properties $ ) $
